FORGIVENESS OF DEBT AND CONVERSION AGREEMENT

 

THIS FORGIVENESS OF DEBT AND CONVERSION AGREEMENT (this “Assignment”) is made as
of this 30th day of September, 2014, by and between US Nuclear Corp., a Delaware
corporation (“Debtor”), and Robert I. Goldstein (“Creditor”). The Debtor and
Creditor may each be referred to herein as a “Party” and collectively as the
“Parties.”

 

R E C I T A L S

A. Debtor presently owes the Creditor as described in Exhibit A attached hereto
and incorporated herein by this reference.

B. Pursuant to the Loan Status Agreement, with an Effective Date of September
30, 2014, between Debtor and Creditor, Creditor is, simultaneously with the
execution of this Assignment, forgiving $668,828 (Six Hundred, Sixty Eight
Thousand, Eight Hundred and Twenty Eight Dollars) of its $868,828 (Eight
Hundred, Sixty Eight Thousand, Eight Hundred and Twenty Eight Dollars)
outstanding loan to the Debtor which was a no interest loan, due on demand, no
later than December 31, 2016, and under the terms and conditions more fully set
forth in the Agreement.

C. In connection with the balance of the loan, the Creditor desires to convert
$200,000 (Two Hundred Thousand Dollars), to the Debtor’s equity securities at a
price of $0.20 cents per share or 1,000,000 (One Million) common shares of
stock, as negotiated between Creditor and Debtor, and Debtor desires to convert
the balance of the loan to Debtor’s equity security.

T E R M S A N D C O N D I T I O N S

NOW THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor and Creditor hereby agree as follows:

1.              Cancellation of Debt. Creditor hereby cancels his right, title
and interest in the amount of $668,828, (Six Hundred, Sixty Eight Thousand,
Eight Hundred and Twenty Eight Dollars).

2.              Conversion. Debtor agrees to issue and conveys to Creditor,
shares of common stock as approved by its Board of Directors and Majority
shareholders, the right, title, and interest, in and to (i) 1,000,000 shares of
restricted common stock of the Debtor, (ii) price of conversion of debt is
hereby executed at $0.20 cents per share, (iii) Creditor hereby warrants full
and complete ownership of and good title to the shares converted herein, that
these shares are non-assessable and restricted common stock of the Debtor.

3.              Binding Effect. This Assignment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.

4.              Construction; Definitions. This Assignment shall be construed
according to Delaware law. Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Agreement.

5.              Counterparts. This Assignment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which shall together constitute one and the same
instrument.

1

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed as of the day and year first written.

 

DEBTOR:

US Nuclear Corp.

a Delaware corporation

 

 

By: Robert I. Goldstein

Name: (print): Robert I. Goldstein

Its: President & CEO

 

 

 

CREDITOR:

Robert I. Goldstein

 

 

By: Robert I. Goldstein

Name (print): Robert I. Goldstein

Its (title):

 

 

 

 

 

 

 

 

 

 

2

 

EXHIBIT A

(Debt Owed To Creditor)

 

 

[ex102.jpg]





 

 

 